Citation Nr: 0123872	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  00-11 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of 
fractured ribs.  

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from May to November 1964 
and from June 1968 to June 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In June 2001, a hearing was held before the undersigned, the 
Member of the Board designated by the Chairman of the Board 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West Supp. 2001).  A transcript of the hearing is of record.  

In July 2001, the appellant's representative submitted 
additional evidence into the record.  The appellant had at 
his June 2001 hearing waived initial RO consideration of that 
evidence in accordance with 38 C.F.R. § 20.1304(c) (2001).  


FINDINGS OF FACT

1.  The appellant does not have any current disability 
manifested by residuals of fractured ribs.  

2.  The appellant's hepatitis C, first manifested in July 
1997, is not related to his active service.  


CONCLUSIONS OF LAW

1.  Residuals of fractured ribs were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.306 
(2001).  

2.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.306 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The January 1964 service entrance examination indicated that 
the appellant had a normal musculoskeletal clinical 
evaluation and that he had no complaints relevant to his ribs 
or hepatitis C.  Examination in February 1966 during inactive 
service with a National Guard unit also revealed a normal 
musculoskeletal clinical evaluation and no complaints 
concerning his ribs or hepatitis C.  An April 1968 
examination, two months before re-entering active service, 
revealed a normal musculoskeletal clinical evaluation and the 
appellant's complaint of a history of broken bones.  The 
examiner noted that the appellant had fracture of the ribs 
that was not considered disabling.  There was no indication 
of findings or complaints regarding hepatitis C.  An August 
1969 examination noted a normal musculoskeletal clinical 
evaluation and no complaints or notations concerning 
fractured ribs or hepatitis C.  

VA clinical records in August 1997 indicated that the 
appellant had hepatitis C.  It was noted that the appellant 
denied any history of blood transfusions and stated that he 
had yellow jaundice twice, as a child of 12 years and when he 
was born prematurely.  

VA clinical records in February 2000 indicated that the 
appellant tested positive for hepatitis C and denied 
intravenous drug use or blood transfusions.  

VA clinical records from July to November 1997 and from 
January to October 2000 were silent as to any residuals of 
fractured ribs.  

VA examination in August 2000 showed that the appellant 
complained of pain on movement of his upper extremities, but 
was silent as to any residuals of fractured ribs.  The 
examination also indicated that the appellant related a 
history of premature birth and jaundice at the age of 12 
years; he denied any history of intravenous drug use and did 
not recall any transfusions.  He stated that he was diagnosed 
with hepatitis C in 1998, which caused him to fatigue easily.  
Laboratory testing revealed hepatitis C.  The diagnoses 
included hepatitis C based on history.  

VA general medical examination in January 2001 indicated that 
the appellant did not complain of any symptoms concerning his 
ribs and was silent as to any residuals of fractured ribs.  
He told the examiner that he was told three years earlier 
that he had hepatitis C.  He reported that he had no history 
of intravenous drug use or blood transfusions.  The diagnoses 
included history of hepatitis C with a negative hepatitis C 
quantitative test.  It was noted that the appellant had not 
had any treatment for hepatitis C.  

VA clinical records from February to October 2000 revealed 
that the appellant tested positive for hepatitis C in July 
1997; other laboratory tests also were positive for hepatitis 
C.  

The appellant testified at a June 2001 hearing before the 
undersigned that he fractured his ribs at Fort Hood, Texas, 
in late 1964 during advanced individual training, when he was 
accosted and beaten at a night club.  He indicated that he 
sought medical treatment and was told that his ribs were 
fractured.  He did not specifically recall x-ray studies 
being conducted and stated that he did not have any follow-up 
appointments relevant to his ribs.  Since then, he reported 
some occasional pain that did not cause great difficulty.  
With respect to his hepatitis C claim, the appellant 
testified that he was told by a physician as a child that he 
had jaundice and that he had an illness during his service.  
He denied blood transfusions and intravenous drug use, and 
noted that he had a tattoo at the age of 14 years.  He denied 
current treatment for hepatitis C, although he recalled 
medical professionals discussing the use of Interferon or the 
need for a liver biopsy.  He said he had gone to a doctor who 
diagnosed lichens planus and told him that skin disorder is 
associated only with hepatitis C.  He said he had been 
granted Social Security disability, and that it was not 
granted on the basis of hepatitis C.  He provided a copy of a 
November 14, 2000, notice of favorable decision with a 
decision from the Office of Hearings and Appeals finding the 
veteran disabled as a result of disabilities other than those 
here in issue.  The veteran's wife testified that the veteran 
had complications when he had some teeth pulled, and the 
dentist said he only saw that type of complication in a 
person who had hepatitis C.

At the veteran's hearing, his representative noted that that 
a statement of the case had been issued in April 2000, and 
that additional medical evidence had since been added to the 
file, but no supplemental statement of the case had been 
issued.  The representative initially stated that the veteran 
did not wish to waive regional office consideration of that 
evidence and issuance of a supplemental statement of the 
case, however, after discussing the matter with the veteran, 
he indicated that the veteran did wish to waive RO initial 
consideration of those records and medical records that the 
veteran undertook to provide after the hearing.

In July 2001, the Board received from the appellant's 
representative additional evidence, including a notice of 
disability benefits from the Social Security Administration; 
a declaration of status of dependents; medical treatment 
records dated September 1998 through June 1999 from Jeff 
Endsley, D.O.; VA laboratory reports dated in July and 
October 1998; Wagoner Community Hospital laboratory reports 
dated in April 2001 for Frederick M. Gise, M.D.; and dental 
treatment records of Thomas Been, D.D.S.

The private clinical records from Dr. Endsley dated in 
September 1998 showed diagnosis of lichen planus and noted it 
could be difficult to treat when combined with hepatitis C.  

The VA laboratory reports dated in July 1998 reflect no 
hepatitis C test, and in October 1998, the test was canceled 
at the request of the doctor.

Private laboratory tests from Wagoner Community Hospital for 
Dr. Gise in April 2001 show hepatitis C virus Ab repeatedly 
reactive and hepatitis C virus Ab, RIBA 3.0 to be positive.

Dental treatment records from Thomas Been, D.D.S., show that 
the veteran had numerous teeth extracted on May 1, 2000, and 
that he returned three days later with moderate to severe 
swelling and much discoloration, especially around the right 
eye.  There was no evidence of fever.  There was mild 
itching, but no visible rash.  The sutures were removed.  He 
was advised to seek medical advice about liver function.  
There is no reference to hepatitis C or rib fractures.


II.  Analysis

A.  Duties to Notify and Assist

Before proceeding to an analysis of the claims, the Board 
must ensure that VA has satisfied its duties of notification 
and assistance.  Recent legislation, the Veterans Claims 
Assistance Act of 2000 (VCAA), revised these obligations in a 
manner more favorable to a claimant.  Under these 
requirements, VA must: provide the claimant with application 
forms and notify him of an incomplete application; provide 
the claimant with notice of required information and evidence 
necessary to substantiate the claim; make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim; make every reasonable effort to 
obtain relevant records (including private, VA, and other 
Federal agency records) that are adequately identified; and 
provide a medical examination or opinion when necessary to 
make a decision on the claim.  38 U.S.C.A. §§ 5102, 5103, 
5103A (West Supp. 2001); see 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b) and 
(c)(1), (2), and (3)).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After the appellant filed a completed application, the RO 
sent to him letters in October 1999, March 2000, and May 2000 
describing the type of evidence required to support his 
claim.  The record includes VA clinical records for the 
periods identified by the appellant, as well as private 
clinical records submitted by him.  Although the RO did not 
send to the appellant a supplemental statement of the case 
addressing the additional evidence received after issuance of 
the August 2000 statement of the case, the appellant in his 
June 2001 hearing testimony and in a June 2001 statement 
waived initial RO consideration of that evidence.  See 
38 C.F.R. § 20.1304(c) (2001).  The appellant was also 
afforded VA general medical examinations in August 2000 and 
January 2001.  By this development, VA has complied with its 
duties to notify and assist the appellant in the development 
of evidence necessary to substantiate the claim.  

The requirements of the VCAA have been substantially met by 
the RO, and there would be no possible benefit to remanding 
this case to the RO for its consideration of the requirements 
of the VCAA in the first instance.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.

B.  Generally Applicable Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  To establish service connection, there must be 
medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b) (2001).  A preexisting injury or disease 
will be considered to have been aggravated where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut this 
presumption of aggravation.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) and (b) (2001).  

C.  Residuals of Fractured Ribs 

As for the initial element required to support service 
connection, that there be medical evidence of a current 
disability, the evidence of record is silent as to any 
residuals of a fracture to the ribs.  The VA clinical records 
from July to November 1997 and from January to October 2000 
were silent as to any residuals of fractured ribs.  It was 
noted that the appellant complained of pain on movement of 
his upper extremities in the August 2000 VA examination, but 
the examination report was silent as to any residuals of 
fractured ribs.  The January 2001 VA general medical 
examination revealed no complaints of any symptoms concerning 
his ribs and was silent as to any residuals of fractured 
ribs.  The appellant testified at a June 2001 hearing that he 
had some occasional pain that did not cause great difficulty.  
However, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), dismissed in part sub nom. Sanchez-Benitez v. 
Principi, No.00-7099 (Fed. Cir. Aug. 3, 2001).  Finally, the 
private clinical records from September 1998 to June 1999 are 
silent as to any history of fractured ribs.  This evidence 
does not indicate that the appellant has any residuals of 
fractured ribs.  Nor do any of the treatment records 
associate any pain with the injury the veteran reported in 
service.  Thus, without a current disability related to the 
allegedly fractured ribs, and without any medical basis to 
associate the pain of which the veteran complains with an in-
service injury or disease, there is no basis for granting 
service connection.

Moreover, while the April 1968 service examination indicated 
that the appellant had a pre-existing fracture of the ribs 
that was not considered disabling, the August 1969 service 
separation examination noted a normal musculoskeletal 
clinical evaluation and no complaints or notations concerning 
fractured ribs.  Thus, even if there were some evidence of 
current residuals of fractured ribs, there is no indication 
that his pre-existing disability underwent an increase in 
symptomatology during his service.  See 38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) and (b) (2001).  

Because the record does not show evidence of current 
residuals of fractured ribs or of an increase in 
symptomatology during service, it is the determination of the 
Board that the preponderance of the evidence is against the 
claim of service connection for residuals of fractured ribs.  
The evidence preponderating against the claim, there is no 
benefit of any doubt to be applied in this case.  38 U.S.C.A. 
§ 5107 (West Supp. 2001).


D.  Hepatitis C

The evidence indicates that the appellant currently has 
hepatitis C.  The August 1997 VA clinical records indicated 
that the appellant had hepatitis C.  The February 2000 VA 
clinical records indicated that the appellant tested positive 
for hepatitis C.  The August 2000 VA examination in August 
2000 revealed laboratory testing positive for hepatitis C.  
Although the January 2001 VA general medical examination 
showed a negative hepatitis C quantitative test, the 
diagnosis was history of hepatitis C.  VA clinical records 
from February to October 2000 revealed further laboratory 
tests positive for hepatitis C.  The private clinical records 
from September 1998 to June 1999 noted hepatitis C by 
history.  These documents showing hepatitis C satisfy the 
initial element of a service connection claim.  

The service medical records do not show that the appellant 
had hepatitis C during or before his service.  The medical 
examination in April 1968 is silent as to any pre-existing 
disorder, and the only post-service evidence concerning a 
pre-existing disorder is in the August 1997 VA clinical 
records, the August 2000 VA examination, and his June 2001 
hearing testimony, wherein he stated that he had yellow 
jaundice twice as a child of 12 years and when he was born 
prematurely.  However, the appellant's lay statements about 
what a physician told him in childhood cannot serve as a 
basis for a finding that the disorder pre-existed service.  
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); see 38 C.F.R. 
§ 3.304(b) (2001).  Thus, the evidence does not indicate that 
the appellant had hepatitis C during or before service.  

As for the final element of a service connection claim -- 
whether there is medical evidence linking the current 
hepatitis C findings to the appellant's service -- the record 
is entirely silent.  The VA clinical records in August 1997 
and from February to October 2000 and the private clinical 
records from September 1998 to June 1999 showed current 
findings of hepatitis C, but were silent as to any 
relationship between those findings and service.  The August 
2000 and the January 2001 VA examinations also revealed 
either positive laboratory findings for hepatitis C or a 
history of hepatitis C, but neither established a connection 
between those findings and the appellant's service.  The sole 
evidence supporting the appellant's allegation of such a 
relationship is the appellant's own contentions and his June 
2001 hearing testimony.  The record does not indicate that 
the appellant is a qualified medical professional.  
Statements prepared by lay persons ostensibly untrained in 
medicine cannot constitute competent medical evidence.  A 
layperson can certainly provide an eyewitness account of an 
appellant's visible symptoms.  Layno v. Brown, 5 Vet. App. 
465, 469 (1994).  However, the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge.  
For the most part, a witness qualified as an expert by 
knowledge, skill, experience, training, or education must 
provide medical testimony.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  As the record does not indicate 
that the appellant has this expertise, his own contentions 
concerning any relationship between his current hepatitis C 
and his service are not probative.  

Thus, although the appellant currently has hepatitis C, the 
evidence does not indicate that the current disorder is 
related to his service.  It is the determination of the Board 
that the preponderance of the evidence is against the claim 
of service connection for hepatitis C.  The evidence is not 
in approximate balance, and there is no benefit of any doubt 
to apply in the appellant's favor.  38 U.S.C.A. § 5107 (West 
Supp. 2001).


ORDER

Service connection for residuals of fractured ribs is denied.  

Service connection for hepatitis C is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



